 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WALTER LANGSTON,                                    No. 2:19-cv-1168 KJM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    STEVE WHITE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 3, 2019, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations. Plaintiff states that the magistrate judge misconstrued his

24   complaint as challenging the actions of a district attorney when he is challenging the actions of a

25   “judicial officer.” In either case, plaintiff fails to show an imminent danger of serious physical

26   injury under 28 U.S.C. § 1915(g) so as to qualify for the imminent danger exception to the three

27   strikes bar.

28   /////
                                                          1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having reviewed the file, the court finds the
 3   findings and recommendations to be supported by the record and by proper analysis.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5          1. The findings and recommendations filed July 3, 2019, are adopted in full;
 6          2. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2) is denied under
 7   28 U.S.C. 1915(g);
 8          3. Plaintiff is ordered to submit the $400.00 filing fee within thirty days if he wishes to
 9   proceed with this action; and
10          4. This matter be referred back to the assigned magistrate judge for all further pretrial
11   proceedings.
12   DATED: July 23, 2019.
13

14
                                                      UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
